Order entered February 5, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00127-CV

                          IN RE CLEVELAND NIXON, Relator

               Original Proceeding from the Criminal District Court No. 6
                                 Dallas County, Texas
                          Trial Court Cause No. F11-21243-X

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE